Citation Nr: 0016875	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for service-connected 
spurring of the right calcaneal area, rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1970 to July 
1997.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for spurring of 
the right calcaneal area.  The disability was rated as 
noncompensable, effective from August 1, 1997.  The veteran 
submitted a notice of disagreement in January 1998.  In 
February 1998, a statement of the case was issued and the 
veteran filed his substantive appeal.  In September 1999, the 
Board remanded this case for further development.  

In the Introduction portion of the September 1999 remand, the 
Board pointed out that in the August 1999 written brief 
presentation, the veteran's representative mentioned that the 
claim of service connection for a bilateral knee disability 
had not been resolved.  The Board pointed out that in the 
statement of the case, it was noted that the issue was being 
deferred since an examination was needed, and that the 
examination was conducted in February 1998.  However, a 
decision had not been made.  That remains the case, since 
further action regarding this matter is not of record.  
Therefore, the Board once again refers the matter to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected spurring of the right 
calcaneal area is manifested by pain, comparable to a 
moderate foot injury.   


CONCLUSION OF LAW

The criteria for a compensable evaluation of 10 percent for 
service-connected spurring of the right calcaneal area have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5015, 5276, 5278, 5283, 5284 (1999); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the complaints and 
treatment with regard to the right foot.  X-rays taken in 
June 1997 revealed spurs of the calcaneal area of the right 
foot.  

In December 1997, the veteran was afforded a VA examination.  
He reported that he had been suffering from painful bony 
spurs in his heels, which have interfered with his ability to 
run and that the condition had occurred over the past several 
months.  At the time of the orthopedic examination, he noted 
that there is increased pain after running, and that this 
renders him unable to walk for two days.  He was not taking 
medication for this problem.  On examination, there was 
tenderness over the origin of the plantar fascia on the 
calcaneus which was quite tender to palpation.  It was not 
accentuated with dorsiflexion of the foot and dorsiflexion of 
the toes.  He was able to abduct with his toe independently.  
The foot was neurovascularly intact.  X-rays of the right 
foot showed an excess ray navicular and evidence of a 
calcaneal traction spur.  No pathologic changes were noted in 
his right foot.  The examiner reported a diagnosis of right 
foot plantar fasciitis.  

In a January 1998 decision, the RO granted the claim of 
entitlement to service connection for spurring of the right 
calcaneal area.  The disability was rated as noncompensable, 
and an effective date of August 1, 1997 was assigned.  

As per the Board's September 1999 remand, a VA examination 
was conducted in January 2000 and the report reflects the 
examiner's acknowledgment of a review of the claims folder.  
The veteran reported that he had been experiencing pain in 
the right foot, and that the condition had improved over the 
past two years.  He had limited his activities.  He does have 
pain and stiffness in the right foot more so than the left.  
He has not undergone physical therapy and he found that heel 
cups helped.  The symptoms mainly occur in the morning when 
he initially gets up, and are alleviated by walking.  He has 
not missed work because of his condition, but his job 
requires him to walk a significant amount on a 655-acre site.  
He reported that precipitating symptoms include running, 
which he used to do a lot of in the past.  However, he has 
limited his exercise to only walking over the last couple of 
years.  This has alleviated a lot of the symptoms.  In the 
past, he used heel cups, but he has not used any other 
corrective shoes or braces.  He has never undergone foot 
surgery.  He did not recall an injury, and his primary 
problem is pain.  

The examiner observed that the right foot was normal in 
appearance.  The toes were normal.  There were no significant 
callosities.  He had palpable dorsalis pedis and posterior 
tibial pulses.  There were no atrophic callosities.  Active 
and passive ranges of motion were the same.  He was able to 
obtain 15 degrees of dorsiflexion and 50 degrees plantar 
flexion.  Inversion and eversion were normal.  He could evert 
his foot without difficulty and forefoot adduction was 
normal.  He had 5/5 motor strength in his extensor hallucis 
longus, flexor hallucis longus, tibialis anterior, and 
triceps surae.  There was a normal amount of varus to the 
heel with rising up on the toes when doing a toe rise 
bilaterally.  Gait was normal.  He could stand and walk 
normally.  There was no edema or instability.  The skin 
appeared normal.  He had posterior dorsalis pedis posterior 
tibial pulses in the well-perfused foot.  Arches were normal.  
There was no flattening.  There were no hammertoes.  He was 
able to get up out of the chair with difficulty.  His normal 
forefoot and mid foot were in alignment.  There were no 
significant hallux valgus deformities.  X-rays revealed no 
significant arthritic change or traumatic injury, and a large 
plantar spur.  The examiner diagnosed plantar fasciitis, 
which has improved with rest.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Regarding the development of this claim, the Board points out 
that in the September 1999 remand, it was requested that the 
veteran be asked to provide information regarding treatment.  
A letter was sent to the veteran in December 1999, but a 
response has not been received.  Furthermore, the veteran 
indicated at his VA examinations that he has not been taking 
medication, or undergone physical therapy or needed surgery 
for his condition.  Based on this, it is reasonable to 
conclude that at this point, there are no post-service 
treatment records for review and that all pertinent 
information is contained in the service medical records and 
VA examination reports.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

In this case, the veteran is in disagreement with the initial 
rating assigned for his right foot bone spurring.  Thus the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the disability at issue, the Board finds that 
the evidence does not demonstrate that there was in increase 
or decrease in the disability that would suggest the need for 
staged ratings. 

Service connection is currently in effect for spurring of the 
right calcaneal area, rated as noncompensable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5015-5284 
(1999).  Diagnostic Code 5015 contemplates benign new bone 
growths and indicates that such disabilities should be rated 
on the basis of limitation of motion of the affected parts, 
as degenerative arthritis.  

Diagnostic Code 5003 contemplates degenerative arthritis.  
Under this Diagnostic Code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

Under Diagnostic Code 5284, moderate foot injuries are rated 
as 10 percent disabling.  Moderately severe foot injuries are 
rated as 20 percent disabling, and a maximum rating of 30 
percent is assigned for severe foot injuries.  A notation 
following this Diagnostic Code provides that a 40 percent 
rating is to be assigned with actual loss of use of the foot.  

As noted, Diagnostic Code 5284 contemplates foot injuries and 
the ratings are assigned based on the severity of the foot 
injury, not limitation of motion.  However, VA's General 
Counsel has held that depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and would require consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  VAOPGCPREC 9-98.  In this case, the VA examiner did 
not find any limitation of foot motion, and indicated that 
the veteran's primary complaint was that of pain.  It was 
further noted that resting the foot alleviated his symptoms.  
Even though limited motion has not been demonstrated in this 
case, there is the matter of the discomfort caused by pain 
which does the raise the matter of which evaluation should 
apply.  Therefore, a compensable rating of 10 percent is 
warranted under Diagnostic Code 5284 since the disability 
picture presented is comparable to a moderate foot injury.  
38 C.F.R. § 4.7 (1999).  Since it appears that the veteran 
has not required continued medical attention and that the 
pain is alleviated by rest, it is reasonable to conclude that 
the condition is not moderately severe, as required for a 20 
percent rating under Diagnostic Code 5284.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5015-5284, do not provide a basis to assign an evaluation 
higher than the 10 percent rating assigned by this decision. 

The examinations of record do not indicate that there is 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, as 
considered when assigning a 20 percent rating under 
Diagnostic Code 5276 for severe, unilateral acquired 
flatfoot.  The examination has also not revealed findings 
such all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, as 
required for a 20 percent rating for unilateral claw foot 
under Diagnostic Code 5278.  Also, the findings of record do 
not indicate that the disability at issue is comparable to 
moderately severe, malunion or nonunion of tarsal or 
metatarsal bones as required for a 20 percent rating under 
Diagnostic Code 5283. 

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a compensable rating of 10 percent 
is warranted for the right foot disability, therefore the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case. 


ORDER

Entitlement to a 10 percent evaluation for service-connected 
spurring of the right calcaneal area has been established, 
and the appeal is granted subject to regulations applicable 
to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

